Exhibit 99.2 MICRON TECHNOLOGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements are based on the historical financial statements of Micron Technology, Inc. and its consolidated subsidiaries (hereinafter referred to asthe “Company”) and Numonyx Holdings B.V. and its consolidated subsidiaries (“Numonyx”) after giving effect to the Company’s acquisition of Numonyx on May 7, 2010 and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The Company and Numonyx have different fiscal years.Accordingly, the unaudited pro forma condensed combined balance sheet as of March 4, 2010 combines the Company’s historical unauditedcondensed consolidated balance sheet as of March 4, 2010 and Numonyx’s historical unaudited condensed consolidated balance sheet as of March 27, 2010, which are presented as if the Company’s acquisition of Numonyx had occurred on March4, 2010. The unaudited pro forma condensed combined statements of operations for the six months ended March4, 2010 combines the historical unaudited results of the Company for the six months ended March 4, 2010 and the historical unaudited results of Numonyx for the six months ended March 27, 2010.The unaudited pro forma condensed combined statements of operations for the fiscal year ended September3, 2009 combines the historical results of the Company for the fiscal year ended September 3, 2009 and the historical unaudited results of Numonyx for the twelve months ended September 27, 2009.The unaudited pro forma condensed combined statements of operations are presented as if the Numonyx acquisition had occurred on August29, 2008. The unaudited pro forma condensed combined financial statements are based on preliminary valuations of assets and liabilities acquired and consideration paid in the acquisition of Numonyx. These preliminary amounts could change as additional information becomes available.These changes could result in material variances between the Company’s future financial results and the amounts presented in these unaudited pro forma condensed combined financial statements, including variances in fair values recorded, as well as expenses and cash flows associated with these items. The unaudited pro forma condensed combined financial statements are not intended to represent or be indicative of the Company’s consolidated results of operations or financial position that the Company would have reported had the Numonyx acquisition been completed as of the dates presented, and should not be taken as a representation of the Company’s future consolidated results of operations or financial position. The unaudited pro forma condensed combined financial statements do not reflect any operating efficiencies and/or cost savings that the Company may achieve with respect to the combined companies. The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K, the Company’s Report on Form 8-K filed on March 4, 2010, the Company’s Quarterly Reports on Form 10-Q and Numonyx’s consolidated financial statement for the year ended December 31, 2009 as found in Exhibit 99.1. 1 MICRON TECHNOLOGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET As of March 4, 2010 (in millions) Historical March 4, March 27, Pro Forma Pro Forma Micron Numonyx Adjustments Combined Assets Cash and equivalents $ $ $ ) a $ Receivables ) b,m Inventories c Other current assets 72 19 4 d 95 Total current assets ) Intangible assets, net 78 ) e,f Property, plant and equipment, net ) e,h Equity method investments (5
